Case 18-12976-JDW        Doc 31    Filed 07/03/19 Entered 07/03/19 14:09:04               Desc Main
                                   Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI



IN RE: PAMELA PAYTON MCNEIL                                          CHAPTER 13

DEBTOR                                                               CASE NO. 18-12976-JDW

         MOTION TO MODIFY CHAPTER 13 PLAN AFTER CONFIRMATION

       COMES NOW, Pamela McNeil (“Debtor”), pursuant to 11 U.S.C. § 1329, and by and

through her attorney of record, and states as follows:

1.     That Debtor’s Chapter 13 Plan was confirmed on December 10, 2018 [Dkt. #23],

       providing for a plan period of 60 months with a 100% distribution to general unsecured

       creditors.

2.     Sometime after confirmation, the Debtor’s 2017 tax return was audited by the Internal

       Revenue Service. Said audit resulted in the Debtor owing approximately $2,763.00 in

       taxes and penalties for that year. Debtor would submit this obligation deserves priority

       treatment under §4.4 of the confirmed plan.

3.     Therefore, the Debtor would request modification of her Chapter 13 plan to pay the

       obligation owed to the Internal Revenue Service under §4.4.

4.     Debtor requests the distribution to unsecured creditors remain the same.

5.     All creditors listed on the mailing matrix shall have a minimum of 30 days from

       the date of filing of the motion to file a response or objection with the Court.

       WHEREFORE, PREMISES CONSIDERED, Debtor moves this Honorable Court to

enter an order directing the Chapter 13 Plan be modified to include the obligation owed to the

Internal Revenue Service as a Priority debt under §4.4 of the Chapter 13 Plan.
Case 18-12976-JDW   Doc 31   Filed 07/03/19 Entered 07/03/19 14:09:04     Desc Main
                             Document     Page 2 of 4


      RESPECTFULLY SUBMITTED, this the 3rd Day of July, 2019

                                     /s/ Robert Lomenick
                                     KAREN B. SCHNELLER, MSB#6558
                                     ROBERT H. LOMENICK, MSB #104186
                                     SCHNELLER & LOMENICK, P.A.
                                     126 North Spring Street
                                     Post Office Box 417
                                     Holly Springs, MS 38635
                                     (662) 252-3224/karen.schneller@gmail.com
                                     rlomenck@gmail.com
Case 18-12976-JDW        Doc 31   Filed 07/03/19 Entered 07/03/19 14:09:04           Desc Main
                                  Document     Page 3 of 4


                        UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF MISSISSIPPI



IN RE: PAMELA PAYTON MCNEIL                                       CHAPTER 13

DEBTOR                                                            CASE NO. 18-12976-JDW


                                   NOTICE OF MOTION

        PLEASE TAKE NOTICE that all responses are due on or before thirty (30) days from

the date of this notice, to consider and act upon the Motion for Modification of Chapter 13 Plan

After Confirmation.

        Should any party receiving this notice respond or object to said motion such response or

objection is required to be filed with the Clerk of this Court, U.S. Bankruptcy Court, Northern

District of Mississippi, 703 Highway 145 North, Aberdeen, Mississippi 39730, and served on the

Attorney for the Movant on or before said objection due date. If any objection or response is

filed, the Court will notify the parties of a date, time and place for the hearing thereon,

otherwise, the Court may consider said motion immediately after the objection or response due

date.

        RESPECTFULLY SUBMITTED, this the 3rd Day of July, 2019

                                            /s/Robert Lomenick
                                            KAREN B. SCHNELLER, MSB#6558
                                            ROBERT H. LOMENICK, MSB #104186
                                            SCHNELLER & LOMENICK, P.A.
                                            126 North Spring Street
                                            Post Office Box 417
                                            Holly Springs, MS 38635
                                            (662) 252-3224/karen.schneller@gmail.com
                                            rlomenck@gmail.com
Case 18-12976-JDW        Doc 31    Filed 07/03/19 Entered 07/03/19 14:09:04             Desc Main
                                   Document     Page 4 of 4


                                CERTIFICATE OF SERVICE

       I, Karen B. Schneller/Robert H. Lomenick, Attorney for Debtor, do hereby certify that I

have this day mailed postage prepaid and/or via electronic delivery, a true and correct copy of

the above and foregoing Motion To Modify Chapter 13 Plan After Confirmation and Notice of

Motion to:

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101

Office of the U.S. Attorney
Internal Revenue Service
900 Jefferson Ave
Oxford, MS 38655

Civil Process Clerk
United States Attorney’s Office
555 4th St., NW
Washington, DC 20530

Locke D. Barkley, via ECF

Office of the U. S. Trustee, via ECF

all creditors on the attached matrix

       This the 3rd Day of July, 2019

                                             /s/Robert Lomenick
                                             KAREN B. SCHNELLER
                                             ROBERT H. LOMENICK
